DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the art rejections of claim(s) 1, 3, 5-10, 12, 14-19, 21 and 23-27 have been fully considered but they are not persuasive.
The Applicant argues that Gheeraert fails to teach providing a heart heath indicator that is likelihood that the user is having a heart attack.  The Examiner respectfully disagrees. The combined references clearly teach the claimed subject matter.  Sullivan in view of Thompson clearly teach the claimed single lead ECG and ST segment analysis.  Gheeraert clearly teaches analyzing the ST segment and then generating a signal representative of a risk and probability of Myocardial Infarction (Heart Attack) (see ¶¶ 1, 3-4, 90, 115 and 130).  The signal representative of the risk is considered the heart heath indicator and indicates the likelihood that the user is experiencing a heart attack.  It is further noted that the claim is silent as to the type of indication or what is considered the likelihood.  In this case the representative risk of myocardial infarction (Heart Attack) meets the claimed limitations and therefore the rejections stand.  It is further noted that regarding the new limitations, Paragraph 130 of the Gheeraert publication further discloses that the representative risk can be shown as a probability of myocardial infarction (Heart Attack). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-10, 12, 14-15, 17-19, 21, 23-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S. Pub. 2016/0135706 hereinafter “Sullivan”) in view of Thomson et al. (U.S. Pub. 2015/0018660 hereinafter “Thomson”) and further in view of Gheeraert et al. (U.S. Pub. 2016/0045167 hereinafter “Gheeraert”).
Regarding claims 1, 10 and 19, Sullivan discloses a computer-implemented method, executed on a computing system including a memory storage device (e.g. 315), for detecting a user's heart attack status (e.g. ¶¶229, 246; determines risk of heart attack/myocardial infarction), comprising: receiving a single-lead heartbeat waveform signal for a user (e.g. ¶¶ 139-140, 194; “data based on a single-lead waveform”); generating via machine learning one or more waveform features, including processing a plurality of specimen heartbeat waveform records, wherein the plurality of specimen heartbeat waveform records respectively include a related heart health diagnosis (e.g. ¶¶ 314, 324, 374; “determining specimen waveforms based on single-lead data using a machine learning system”); associating a heart health indicator that is indicative of a diagnosis of the user's heart attack status, with at least a portion of the single-lead heartbeat waveform signal including (e.g. ¶¶ 314, 324, 356, 374; “analyzing prior data 
Sullivan discloses the claimed invention but fails to disclose that the sensing of the single-lead heartbeat waveform by a first electrode touched by a first appendage of the user and a second electrode configured to be touched by a second appendage of the user.  However, Thompson discloses a differential voltage potential measurement concerning a heart of the user via a first electrode touched by a first appendage of the user and a second electrode configured to be touched by a second appendage of the user (e.g. see Figs. 2D1, 2F; ¶ 202, 232, 337 – “The device is handheld as shown in figure 17) to sense an ECG waveform using a known single-lead system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the single-lead predictive system of Sullivan, with the known system of sensing a single-lead using known systems as taught by Thompson, since such a modification would provide the predictable results of using specimen heartbeat waveforms from single-lead dataset measured with two appendages along with machine learning for determining heartbeat features related diagnoses for providing accurate results and indicators to the user.
Sullivan in view of Thomson discloses the claimed invention including determining the ST segment but fails to explicitly disclose the comparison of the ST 
Regarding claims 3, 12 and 21, meeting the limitations of claims 1, 10 and 19 above, Sullivan further discloses that the system analyzes the ST segment in the single-lead waveform and the machine generated waveform (e.g. ¶¶ 107, 118, 346, 385).
Regarding claims 5, 14 and 23, meeting the limitations of claims 1, 10 and 19 above, Thomson further discloses wherein the first electrode and the second electrode are included within a client electronic device (e.g. ¶173).
Regarding claims 6, 15 and 24, meeting the limitations of claims 1, 10 and 19, Thomson further discloses wherein the client electronic device includes one or more of: a smart watch; a touchpad device; a steering wheel; a smart handheld device; a waveform analysis kiosk; and a connected device (e.g. ¶173).
Regarding claims 8, 17 and 26, meeting the limitations of claims 1, 10 and 19 above, Gheeraert further teaches that it is known to use the sensed ST segment to determine elevated ST segments to provide a known means for determining if there is a heart attack or not (e.g. ¶¶ 1, 3-4, 90, 115 and 130).
Regarding claims 9, 18 and 27, meeting the limitations of claims 1, 10 and 19 above, Gheeraert further teaches that it is known to use the sensed ST segment to determine elevated ST segments to provide a known means for determining indications and probability of heart attack (e.g. ¶¶ 1, 3-4, 90, 115 and 130).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/           Primary Examiner, Art Unit 3792